Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.2(A)(1) TRIAN CAPITAL CORPORATION ARTICLES OF INCORPORATION THIS IS TO CERTIFY THAT: FIRST : The undersigned, Greg Essner, whose address is c/o Trian Capital Corporation, 280 Park Avenue, 41 st Floor, New York, New York 10017, being at least 18 years of age, does hereby form a corporation under the general laws of the State of Maryland. SECOND : The name of the corporation (which is hereinafter called the "Corporation") is: Trian Capital Corporation THIRD : The purposes for which the Corporation is formed are to engage in any lawful act or activity for which corporations may be organized under the general laws of the State of Maryland as of now or hereafter in force, including, without limitation or obligation, to conduct and carry on the business of a business development company, subject to making an election under the Investment Company Act of 1940, as amended. FOURTH : The address of the principal office of the Corporation in this State is c/o CSC-Lawyers Incorporating Service Company, 7 Paul Street, Suite 1600, Baltimore, Maryland 21202. FIFTH : The name and address of the resident agent of the Corporation are CSC-Lawyers Incorporating Service Company, 7 Paul Street, Suite 1600, Baltimore, Maryland 21202.
